\d-IL-\6


tn ''(Loud-' o9 Cjrtm\m\ Appfinfo
hC TexnS 1


Tr\Q\ (LnutV Up, Fll-lkUl-K, Qm te>,06rl3-o\\q4^R,PfrrtM6i,
 \ am mrVHng \nre.£pfde> to mv PeViVinn fix OtetreVvangry
 9^v»^w.
 VftVifiW,. On nr around iodO-\?St
                         to^Q-l^ Uf^Wedn
                                   \, r-fttewedi a (*jard &\nHnc
                                                   torn fttohng
 tpy PHU had been dteacVved/W ^nu "vJcuVd 6n\\A \(ft\ iptogp:
  <b&(vS me. the, reascn 9nr \^ r4er\lc\\ for prvy regards?

  T oppcpj^nV ynr V\me^ Cmtern, ard ae&\ft¥nnoe: io. \h\s
  hotter*.                                 RECEIVED IN
                                                COURT OF CRIMINAL APPEALS
                                                      JUL 012015


                                                   Abel Agosfa, Clerk
                                               AflA\y fiubrnVfedi
                                                          jtxx^fio
                                            \-Vh F.cWviortjg)
                                         •TO(LMo.Q\OT^^n




                                                                 •rJl.'^i 4/~